Exhibit 10.46
(WILLIS LOGO) [u11467u1146702.gif]
February, 2012
Dear ,
I am pleased to inform you that you will receive a Willis Retention Award
payment in the amount of [Total Willis Award], less legally required
withholdings. The Award is subject to the following terms and conditions:

o   You must be employed by Willis1 on the date that the Willis Retention Award
would normally be distributed to be eligible to receive such payment.   o   If
your employment with Willis ends prior to December 31, 2014 for any reason other
than your incapacity to work due to your permanent disability (as “disability”
or a substantially similar term is defined within an applicable Willis long term
disability plan/policy), death, your redundancy (as redundancy is determined by
Willis in accordance with its usual human resource administration practices) or
your retirement2, you will be obligated to repay to Willis a pro-rata portion of
the net amount (after Tax and Social Contributions) of the Willis Retention
Award (the “Repayment Obligation”) — such Repayment Obligation must be promptly
satisfied, as more fully explained below. The amount of your Repayment
Obligation will be calculated by reducing the amount of the Willis Retention
Award by a sum equal to 1/36th of your Willis Retention Award for each calendar
month of employment you complete with Willis after January 1, 2012.   o   By
accepting the terms and conditions of this letter, you irrevocably authorize
Willis (to the extent allowed by applicable law and at Willis’ discretion and
option) to withhold from any salary payments and/or other payment(s), as may be
due to you from Willis at the time of and/or after your employment ends, such
amount as necessary to satisfy, but not exceed, any Repayment Obligation you may
have to Willis at the end of your employment. If such withholding is
insufficient to satisfy such Repayment Obligation, or if Willis for any reason
does not make any such withholding, you agree to pay to Willis an amount equal
to your unsatisfied Repayment Obligation within 30 days of Willis’s written
request for such payment.   o   This letter shall be governed by the laws
applicable to the place in which you are assigned a regular office location by
Willis. If any provision of this letter is found to be invalid or unenforceable
by or under any applicable law, the other provisions shall remain in full force
and effect and shall not be invalidated.

To be eligible to receive the Willis Retention Award described above, please
accept the terms and conditions of this letter via the Compensation Letters Self
Service Screen, which indicates that you accept and agree to the terms and
conditions as outlined above. If you accept the terms and conditions of this
letter agreement, your Willis Retention Award will be processed in the next
available payroll run. If you do not accept the terms and conditions of this
letter agreement by July 1, 2012, Willis reserves its right, to the extent
allowed by applicable law, to withdraw your Willis Retention Award. If you
require a hard copy of this letter in order to accept the terms and conditions
of your Willis Retention Award, please contact [email address TBC].
Thank you for your ongoing contributions to Willis.
Sincerely,
 

1   As used in this letter, “Willis” refers to that Willis legal entity by which
you are employed as of the date of this letter.   2   To the extent applicable
and practicable, “retirement” will be defined by either (i) your employment
agreement (i.e., if you are subject to an employment agreement which defines
retirement or a substantially similar term) or (ii) a written retirement policy
applicable to you as a Willis employee or (iii) by reference to the ending of
your employment at such mandatory age as may apply in the applicable employment
jurisdiction or (iv) as may be determined by Willis in its absolute discretion.

